[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                        AUG 11, 2006
                         ___________________________
                                                      THOMAS K. KAHN
                                                          CLERK
                                 No. 05-12580
                             Non-Argument Calendar
                         ___________________________

                    D.C. Docket No. 04-00473-CR-LCS-PWG

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                       versus

MANUEL JOSE,

                                                     Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                    for the Northern District of Alabama
                         __________________________

                                 (August 11, 2006)

Before EDMONDSON, Chief Judge, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Manuel Jose appeals his 80-month sentence imposed

after he pled guilty to possession with intent to distribute 50 grams or more of a
mixture and substance containing methamphetamine, in violation of 21 U.S.C. §

841(a) and (b)(1)(B). No reversible error has been shown; we affirm.

          Jose argues that his sentence was unreasonable under the Supreme Court’s

decision in United States v. Booker, 543 U.S. 220 (2005). He contends that, in

determining his sentence, the district court should have considered the small role

he played in the offense, his lack of prior criminal history, and his family

background. Jose also asserts that the district court did not make sufficient factual

findings to support its decision to sentence him above the Guideline imprisonment

range of 60-71 months.1

          Jose was sentenced after the Supreme Court issued its decision in Booker;

so we review his sentence for reasonableness in the light of the factors set out in




  1
      Jose acknowledges that the district court properly calculated his Guideline imprisonment range.

                                                   2
18U.S.C. § 3553(a).2 United States v. Winingear, 422 F.3d 1241, 1244-46 (11th

Cir. 2005).

       We conclude that Jose’s sentence was reasonable. His 80-month sentence

was well below the 40-year statutory maximum. See 21 U.S.C. § 841(b)(1)(B). In

addition, in sentencing Jose, the district court recognized that the Sentencing

Guidelines were advisory and noted the § 3553(a) factors, commenting in

particular on Jose’s family situation and the destructive nature of

methamphetamine use. The court also considered that Jose had been selling

methamphetamine since 2000. The district court properly fulfilled its role in

considering the Guidelines; but the court concluded that Jose’s Guideline range

was inadequate to accomplish the statutory goals set out in § 3553(a). Nothing in

the record convinces us that Jose’s sentence was unreasonable in the light of the §

3553(a) factors.

       AFFIRMED.

   2
     Jose’s plea agreement contained two sentence appeal waiver provisions. First, the agreement
stated that Jose waived “his right to appeal his conviction and sentence . . . so long as that sentence
is within the advisory guideline range, as that range is determined by the Court.” Second, the
agreement provided that Jose waived his right to appeal “any sentence or restitution the court might
impose upon me except for a sentence that exceeds the statutory maximum,” which is subject to the
limitation of “[a]ny punishment that constitutes an upward departure from the advisory guideline
range, as that range is determined by the court at the time sentence is imposed.” Both Jose and the
government agree that the instant appeal may proceed because the district court sentenced Jose to
80 months’ imprisonment after applying an upward departure. Although the district court stated,
after sentencing Jose, that it “did not depart from the Guidelines,” but “took them as advisory and
then determined what a reasonable sentence was,” we will address the merits of Jose’s appeal
because the government does not argue that dismissal is warranted as a result of the appeal waiver
in Jose’s plea agreement.

                                                  3